O’DONNELL, Senior Judge,
concurring in part and dissenting in part:
I agree as to the legality of the inspection. I disagree, however, as to the admissibility of the statement.
Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), is yet another decision by the Supreme Court designed to give practical effect to its holding in Miranda v. Arizona, 384 U.S. 436 [86 S.Ct. 1602, 16 L.Ed.2d 694] (1966), that an accused has a right to have counsel present *566during a custodial interrogation.1 To this end, the Court held that an accused
having expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police.
Edwards v. Arizona, 451 U.S. at 484^85,101 S.Ct. at 1885.
The Court in Edwards concluded that an accused could countermand his request for counsel. But, as I read the opinion, this countermanding must be accomplished within the framework of the holding just quoted. That is, the accused must initiate the subsequent interrogation. Not only must the accused initiate the interrogation, there must also be a showing that
a valid waiver of the right to counsel and the right to silence had occurred, that is, whether the purported waiver was knowing and intelligent and found to be so under the totality of the circumstances, including the necessary fact that the accused, not the police, reopened the dialogue with the authorities.
Id. at 486 n. 9, 101 S.Ct. at 1885.
As the appellant in this case did not initiate the interrogation, there was no countermanding of his previous request for counsel and the appellant was not subject to further interrogation in the absence of counsel. His statement taken without the presence of counsel therefore was inadmissible. The only difference between this case and Edwards is that here the appellant purportedly denied to Finch that he had been advised of his rights by Griffith, the apprehending policeman.2 I consider this denial to be inconsequential in view of the policy considerations in Edwards, videlicet, protection of an accused’s right to counsel. Unless the act of the appellant in denying that he was advised of his rights can be equated to an initiation of the subsequent interrogation — a conclusion unsupported by logical analysis — Edwards precludes further questioning. This result is not changed by the fact that the police were “well-meaning” and may have acted with “care and circumspection” and in good faith. In this respect, this case is no different from Edwards, where the interrogators did not know that Edwards had previously requested counsel.
A recent decision from the Seventh Circuit illustrates the thrust of the Edwards holding. In White v. Finkbeiner, 611 F.2d 186 (7th Cir.1979), the court first held that the prosecution may show waiver after a request for counsel has been made even if the police initiate further interrogation. In finding waiver, the court relied in part on the fact that the police who conducted the interrogation were unaware of White’s previous request for counsel. The Supreme Court remanded the case to the Seventh Circuit for consideration in light of Edwards, which had been decided in the interim. White v. Finkbeiner, 451 U.S. 1013,101 S.Ct. 3000, 69 L.Ed.2d 385 (1981). Upon further consideration, the Seventh Circuit reversed its earlier decision, holding that its previous conclusion that waiver may be shown even if the police initiate further interrogation was clearly in conflict with Edwards. White v. Finkbeiner, 687 F.2d 885 (7th Cir.1982).
As to the issue of the interrogator’s ignorance of White’s previous request for counsel, the court noted that to hold the statement admissible for that reason would be tantamount to creating a good faith exception to the Edwards rule and might permit “relatively easy circumvention of that *567rule.” This the court refused to do. Id. at 887 n. 9.
I would hold the appellant’s statement inadmissible, set aside the conviction and direct a rehearing.

. Miranda itself held that if an accused requests counsel, “the interrogation must cease until an attorney is present.” Miranda v. Arizona, 384 U.S. 436, 471, 86 S.Ct. 1602, 1626, 16 L.Ed.2d 694 (1966).


. Finch first testified that the appellant told him that Griffith had not advised him of his rights and that he did not inform Griffith that he wanted counsel. In subsequent testimony, however, Finch clarified his earlier testimony. In essence, he stated that he did not ask the appellant if he had previously requested counsel, only whether Griffith had advised him of his rights. The appellant, according to Finch, answered no to that question. For some reason, the appellant was not questioned on this point during his testimony.